Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “relative mover” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a relative mover” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “relative scanning of laser beam is performed by moving the workpiece by the stage” on paragraph 0030, but there is no disclosure of a relative mover.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “relative mover” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 5, the limitation “wherein each of the third gas discharge port and the gas side suction port…” is unclear because claim 4, from which claim 5 depends, recited that the rectifying surface is further provided with at least one of a third gas discharge port…, and a gas side suction port”, therefore, only a third gas discharge port or a gas side suction port is required, not both.  It seems that this limitation should read “wherein the at least one of the third gas discharge port and the gas side suction port…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2005-074466).
Regarding claim 1, Tanaka teaches a laser processing apparatus (Fig. 1-5) that irradiates a workpiece (14) with a laser beam (laser beam output from laser oscillator 20) while relatively scanning the laser beam (abstract), the laser processing apparatus comprising a relative mover (16) that controls relative movement between the workpiece and the laser beam along a scanning direction (p.0033; p.0036); a laser beam light source (20, 22) that irradiates the workpiece with the laser beam (p.0034); a rectifying surface (surface of 18 facing 14) provided at a position facing the workpiece during laser beam irradiation (as shown in Fig. 1-5), wherein the rectifying surface is provided with: a first gas discharge port (88b or 73) through which a first gas (gas supplied thru 88b) is discharged to an irradiation area (area of 14 below 73) irradiated with the laser beam in the workpiece during the laser beam irradiation (as shown in Fig. 4); a second gas discharge port (78 or 94, 80 or 96) through which a second gas is discharged to the workpiece during the laser beam irradiation (as shown in Fig. 2-5); and a gas front- back suction port (82 or 98, 84 or 100), wherein the second gas discharge port and the gas front-back suction port are both provided on at least one of respective outer sides of the first gas discharge port in the scanning direction (as shown in Fig. 2-5), and wherein the second gas discharge port and the gas front-back suction port are located adjacent to each other (as show in Fig. 2-5).
Tanaka fails to disclose wherein the gas front-back suction port is located between the second gas discharge port to which it is adjacent and the first gas discharge port.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gas front-back suction port as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Tanaka teaches the laser processing apparatus as set forth above, wherein the first gas discharge port is one through which the first gas is discharged in a range covering the irradiation area (as shown in Fig. 2-5).
Regarding claim 3, Tanaka teaches the laser processing apparatus as set forth above, wherein each of the second gas discharge port and the gas front-back suction port has a shape that is longer than a shape of the irradiation area along a width direction perpendicular to the scanning direction, and that extends beyond both outer edges of the irradiation area along the width direction (as shown in Fig. 3).
Regarding claim 4, Tanaka teaches the laser processing apparatus as set forth above, wherein the rectifying surface is further provided with at least one of a third gas discharge port (74 or 90, 76 or 92), through which a third gas is discharged to the workpiece during the laser beam irradiation (as shown in Fig. 2-5), and a gas side suction port, and the at least one of the third gas discharge port and the gas side suction port is provided on both of respective outer sides of the irradiation area in a width direction perpendicular to the scanning direction (as shown in Fig. 2-5).
Regarding claim 5, Tanka teaches the laser processing apparatus as set forth above, wherein the third gas discharge port and the gas side suction port have a shape exceeding the shape in the scanning direction of the irradiation area on both sides (as shown in Fig. 3).
Regarding claim 7, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas discharge port has a discharge angle directed downwardly outward at an angle different from a discharge angle of the first gas discharge port (port 78 and 80 are angled with respect to port 73; as shown in Fig. 2, 4 and 5).
Regarding claim 8, Tanaka teaches the laser processing apparatus as set forth above, wherein the discharge angle of the second gas discharge port is at least 45 degrees (as shown in Fig. 2, 4 and 5).
Regarding claim 9, Tanaka teaches the laser processing apparatus as set forth above, wherein the rectifying surface is spaced apart from the workpiece by a distance of at most 10 mm during the relative movement between the workpiece and the laser beam (p.0061; S=1 mm or 2 mm).
Regarding claim 10, Tanaka teaches the laser processing apparatus as set forth above, wherein the rectifying surface extends with a length more than a length of the laser beam on the irradiation surface in the scanning direction as measured starting from the first gas discharge port (as shown in Fig. 3).
Tanaka fails to disclose wherein the rectifying surface extends at least 10 mm more than a length of the laser beam on the irradiation surface in the scanning direction as measured starting from the first gas discharge port.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed rectifying surface length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 11, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas discharge port is located at a distance in the scanning direction from the first gas discharge port (as shown in Fig. 2-5).
Tanaka fails to disclose wherein the second gas discharge port is located at a distance of at least 1 mm in the scanning direction from the first gas discharge port.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed distance of the second gas discharge port from the first gas discharge port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 12, Tanaka teaches the laser processing apparatus as set forth above, wherein the laser beam has a line beam shape on the irradiation surface with respect to the workpiece (as shown in Fig. 3).
Regarding claim 13, Tanaka teaches the laser processing apparatus as set forth above, wherein the workpiece is a non-single-crystal semiconductor, and the laser processing apparatus crystallizes the non-single-crystal semiconductor (p.0035).
Regarding claim 14, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas and the third gas are neutralized and supplied to the second gas discharge port and the third gas discharge port, respectively (p.0040-0042; as shown in Fig. 4).
Regarding claim 15, Tanaka teaches the laser processing apparatus as set forth above, wherein the gas discharged from the rectifying surface is an inert gas (N2; p.0040-0042; as shown in Fig. 4).
Regarding claim 19, Tanaka teaches the laser processing apparatus as set forth above, wherein each of the second gas discharge port and the gas front-back suction port has a shape that is longer than a shape of the irradiation area along a width direction perpendicular to the scanning direction, and that extends beyond outer edges of the irradiation area along the width direction (as shown in Fig. 3).
Regarding claim 20, Tanaka teaches the laser processing apparatus as set forth above, wherein the rectifying surface is further provided with at least one of a third gas discharge port (74 or 90, 76 or 92), through which a third gas is discharged to the workpiece during the laser beam irradiation (as shown in Fig. 2-5), and a gas side suction port, and the at least one of the third gas discharge port and the gas side suction port is provided on both of respective outer sides of the irradiation area in a width direction perpendicular to the scanning direction (as shown in Fig. 2-5).
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “That is, according to the present invention as recited in amended claim 1, a suction port (e.g., the gas front-back suction port) is provided at a position between the first and second gas discharge ports along the scanning direction, so as to prevent the first and second gases being discharged through the first and second has discharge ports from colliding with each other, and thereby prevent the flow of the first and second gases from being disturbed. The structure recited in amended independent claim 1 therefore achieves an advantageous effect over conventional structures in which no suction port is provided between first and second gas outlets, which can result in disturbance of gas flow in the irradiated area and impairment of the effect of laser irradiation… In particular, in Tanaka, while a suction port is present at an outermost side (e.g., suction passage 98 or 100, cited by the Examiner), there are multiple discharge ports between this suction port and an irradiation area (e.g., at 73). The device of Tanaka is thus subject to the above-described drawback of the conventional prior art in which the gases discharged by the multiple discharge ports thereof collide with each other, thereby disrupting the gas flow.” on remarks page 9, lines 1-10 and 14-19.  In response to Applicant’s arguments, Tanaka fails to disclose wherein the gas front-back suction port is located between the second gas discharge port to which it is adjacent and the first gas discharge port. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gas front-back suction port as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The argued advantage of the location of the suction front-back port with respect to the second gas discharge port and the first gas discharge port is not disclosed in the specification as originally filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/27/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761